Citation Nr: 1515922	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  99-19 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for low back pain and strain, currently evaluated as 40 percent disabling. 

2.  Entitlement to a total disability rating based on individual unemployability by reason of the service-connected disabilities (TDIU), on an extraschedular basis.

3.  Entitlement to an effective date earlier than July 1, 2011, for the grant of service connection for left lower extremity radiculopathy.

4.  Entitlement to an effective date earlier than July 1, 2011, for the grant of service connection for right lower extremity radiculopathy.

5.  Entitlement to service connection for a left hip disorder, to include as secondary to the service-connected low back pain and strain.

6.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for a cervical spine disorder.

7.  Entitlement to service connection for headaches, to include as secondary to the service-connected low back pain and strain.

8.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for a left knee disorder, to include as secondary to the service-connected low back pain and strain.

9.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for a right knee disorder, to include as secondary to the service-connected low back pain and strain.

10.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for a right hip disorder, to include as secondary to the service-connected low back pain and strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to November 1979. 

The low back claim comes before the Board of Veterans' Appeals (Board) on appeal from March 1999 and June 1999 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which proposed to reduce and actually reduced the service-connected disability to 20 percent, effective September 1, 1999.  The Veteran filed a Notice of Disagreement (NOD) in June 1999.  The RO issued a Statement of the Case (SOC) in August 1999.  In September 1999, the Veteran filed her Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.  Subsequently, in a March 2000 rating decision, the RO reinstated the service-connected low back disability to 40 percent, retroactively effective from September 1, 1999.  This decision gave the Veteran a 40 percent rating for her entire appeal period.  She continued to appeal for a higher disability rating for her low back disability.

The TDIU claim comes before the Board on appeal from an April 2001 rating decision of the RO in Montgomery, Alabama, which denied the benefit sought on appeal.  The Veteran filed a NOD in May 2001.  The RO issued a SOC in August 2002.  In September 2002, the Veteran filed her Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.  

The radiculopathy claims come before the Board on appeal from a May 2012 rating decision of the RO in St. Petersburg, Florida, which granted service connection, retroactively effective from July 1, 2011.  The Veteran filed a NOD in July 2012, appealing the effective dates assigned for these service connection grants.  To date, the RO has not issued a SOC on these issues.  

The remaining claims come before the Board on appeal from a September 2013 rating decision of the RO in St. Petersburg, Florida, which denied the benefits sought on appeal.  The Veteran filed a NOD in September 2013.  To date, the RO has not issued a SOC on these issues.  The September 2013 rating decision also continued the denials of the low back and TDIU claims.

The RO in Atlanta, Georgia, currently has jurisdiction over the appeals. 

The Veteran's September 1999 VA Form 9, Appeal to Board of Veterans' Appeals, reflects that she requested a hearing in Washington, D.C., before a Veterans Law Judge (VLJ).  In an April 2001 communication to the RO, the Veteran withdrew the request for a hearing.  Thereafter, a June 2002 VA Form 9, with respect to the Veteran's low back claim, reflects her request for a hearing at the RO before a VLJ and a September 2002 VA Form 9 with respect to her TDIU claim reflects that she did not want a hearing before a VLJ.  Accordingly, although the Veteran's communications between September 1999 and September 2002 are unclear as to whether she wished to testify before a VLJ, inasmuch as her most recent communication regarding a hearing reflects that she does not want a hearing and her numerous communications to the RO from September 2002 to the present are silent with respect to her desire for a hearing, the Board concludes that the Veteran has effectively withdrawn her request for such a hearing.  38 C.F.R. §§ 20.702(d), 20.704(d) (2014).  Written argument submitted by the Veteran's representative fully supports the finding that the Veteran does not want a hearing at this time.  Thus, her hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2014).

In February 2007, the Board issued a decision adjudicating the low back and TDIU claims.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2008, the Court granted a joint motion of the Veteran and the Secretary of Veterans' Affairs (the Parties), vacated the February 2007 decision, and remanded the matters to the Board. 

In June 2009, the Board again issued a decision adjudicating the low back and TDIU claims.  The Veteran appealed that decision and in August 2010, the Court granted a joint motion of the Parties, vacated the Board's decision as to those issues and remanded those issues to the Board.  Of particular note, the Court left the Board's June 2009 denial of the claim of entitlement to service connection for a right hip disorder undisturbed, and this issue was not vacated by the August 2010 Joint Motion for Remand (JMR).

In February 2011, the Board again issued a decision adjudicating the low back and TDIU claims.  The Veteran appealed that decision.  In June 2012, the Court issued a memorandum decision, vacated the Board's decision as to those issues and remanded those issues to the Board.

The Board notes that additional pertinent medical evidence was submitted since the most recent readjudication of the back and TDIU claims in the Board's February 2011 decision.  These records have not been reviewed by the Agency of Original Jurisdiction (AOJ), and no waiver from the Veteran or her representative was received.  However, the Board finds that the Veteran is not prejudiced by this lack of review by the AOJ, as, upon remand, the AOJ will be able to review these records in the first instance during their readjudication of the issues.  Thus, a waiver for this evidence is not necessary at this time.  38 C.F.R. §§ 20.800, 20.1304 (2014).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board notes that the Veteran's VBMS paperless appeals claims file is currently missing documents, despite the efforts of the Board's Paperless Appeals Office.  These documents were part of the original paper claims file, as they are mentioned in prior Board decisions.  To date, these documents have not been scanned into the Veteran's paperless claims file.  Upon remand, these documents need to be located and scanned into the Veteran's VBMS paperless claims file.  

Additionally, in April 2012 and May 2012 statements, the Veteran reported recent treatment for her back disorder at the VA Medical Center (VAMC) in Orlando, Florida, to include the VA Community-Based Outpatient Clinic (CBOC) in Leesburg, Florida.  These records are not in the claims file, as the most VA recent treatment from this facility are dated in March 2008.  On remand, all pertinent and recent VA treatment records should be obtained and added to the claims file.  All private treatment records currently contained in the claims file should also be updated.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

TDIU Claim

A remand is required in order to afford the Veteran a VA medical opinion to determine whether her service-connected disabilities currently preclude her from performing substantially gainful employment.  The evidence of record documents that the Veteran is currently unemployed, and the Veteran asserts that her current unemployment is due to her service-connected disabilities.  The last TDIU VA medical opinion was in August 2002.  Since that time and since the June 2012 Court memorandum decision, the Veteran has been awarded service connection for radiculopathy of the bilateral lower extremities, due to her service-connected low back pain and strain, in the September 2012 rating decision.  To date, although the Veteran was recently afforded VA spine examinations in August 2013 and June 2014 and a VA neurological examination in June 2014 (all since the June 2012 Court memorandum decision), a VA medical opinion regarding the total effect of all of the Veteran's service-connected disabilities (low back pain and strain; radiculopathy of the left lower extremity; and, radiculopathy of the right lower extremity) on her employability has not been obtained.  Accordingly, upon remand, this VA medical opinion must be obtained as it is necessary before the TDIU claim can be decided on the merits.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2014).

The Veteran is notified that it is her responsibility to report for any examination(s) scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of her case.  The consequences of failure to report for a VA examination may include denial of her claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

Remaining Issues

In a May 2012 rating decision, the RO granted service connection for radiculopathy of the bilateral lower extremities, retroactively effective from July 1, 2011.  In July 2012, the Veteran filed a NOD, appealing the effective dates assigned.  In a September 2013 rating decision, the RO denied the bilateral hips, bilateral knees, cervical spine, and headaches claims.  In September 2013, the Veteran filed a NOD.  To date, the RO has not issued a SOC in response to the Veteran's July 2012 and September 2013 NODs.  When there has been an adjudication of a claim and an NOD as to its denial, the claimant is entitled to an SOC.  See 38 C.F.R. § 19.26 (2014).  Thus, a remand for issuance of an SOC is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Locate the following documents and scan them into the Veteran's VBMS paperless claims file:
a) April 2001 VA examinations (neck and back);
b) September 2000 private medical opinion (J.D.N., D.C.) with private treatment records dated from August 2000 to September 2000;
c) October 2000 VA treatment records;
d) February 2001 report from Dr. L.S.;
e) June 2000 statement from Dr. L.R.;
f) December 2002 private treatment record;
g) June 2002 VA Form 21-8940;
h) December 2006 Appellant Brief; and,
i) August 2002 U.S. Department of Labor Report

If these records cannot be located, the Veteran must be notified of such and afforded the opportunity to resubmit these documents, and a Formal Finding of Unavailability must be created.

2.  Send the Veteran a SOC concerning her claims of:  
a) entitlement to an effective date earlier than July 1, 2011, for the grant of service connection for left lower extremity radiculopathy;
b) entitlement to an effective date earlier than July 1, 2011, for the grant of service connection for right lower extremity radiculopathy;
c) entitlement to service connection for a left hip disorder, to include as secondary to the service-connected low back pain and strain;
d) whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for a cervical spine disorder;
e) entitlement to service connection for headaches, to include as secondary to the service-connected low back pain and strain;
f) whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for a left knee disorder, to include as secondary to the service-connected low back pain and strain;
g) whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for a right knee disorder, to include as secondary to the service-connected low back pain and strain; and,
h) whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for a right hip disorder, to include as secondary to the service-connected low back pain and strain.

The SOC should include citations to all relevant laws and regulations pertinent to these claims.  Also advise the Veteran of the time limit in which she may file a Substantive Appeal (VA Form 9 or equivalent statement) to "perfect" an appeal to the Board concerning these additional claims.  38 C.F.R. § 20.302(b) (2014).  If, and only if, she perfects a timely appeal of these additional claims should the AOJ return these claims to the Board for further appellate consideration.

3.  Obtain all pertinent VA outpatient treatment records from the Orlando, Florida, VAMC, to include the Leesburg, Florida, VA CBOC, dated since March 2008 that have not been secured for inclusion in the record.  

Ensure that the Veteran has not been treated by another local VAMC for treatment of her service-connected disabilities.

All attempts to secure this evidence must be documented in the claims file.  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

4.  Update all private treatment records currently contained in the claims file, and associate recent copies with the claims file.

All attempts to secure this evidence must be documented in the claims file.  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

5.  After completing the above actions, obtain a VA medical opinion regarding the effect(s) of the Veteran's service-connected disabilities (low back pain and strain; radiculopathy of the left lower extremity; and, radiculopathy of the right lower extremity) on her employability.   It is left to the discretion of the VA examiner as to whether an examination(s) needs to be scheduled before the medical opinion can be provided.  The entire claims file, as well as a copy of this Remand, should be made available to and be reviewed by the clinician in conjunction with the examination, and it should be confirmed that such records were available for review. 
Specifically, the VA examiner is directed to provide a medical opinion concerning the extent of the functional impairment resulting solely from the Veteran's service-connected disabilities.  

The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination.  However, the effects of treatments and medications used to treat the service-connected disabilities must be considered in the opinion.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete, clearly stated rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

6.  After the above actions have been completed, readjudicate the Veteran's back and TDIU claims.  The AOJ should specifically consider whether the Veteran's TDIU claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  If the claims remain denied, issue to the Veteran and her representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




